One Burrows, a negro child living at the time with his father and mother, was bound by the latter to one Hazzard. The indenture was executed by Hazzard and the mother, and not by the child, or in the presence of its father. Hazzard promised the mother at the time of the execution of the indenture to pay D and G $25.00, the amount of the 'debt due them from her husband. The debt, however, had never been paid, and the husband had since been sued for it by D and G. Hazzard assigned the indenture to Truitt, the defendant, in the presence and with the approbation of a justice of the peace, but it did not appear that either the boy or his father were present and consenting. The Court decided that the indenture was void, but made an order that the boy should be bound to Truitt on his paying to the father $25.00, the sum agreed to be paid by Hazzard. It was said by the Court that an assignment of such an apprentice was not valid, though executed in the presence and with the approbation of a justice, unless the apprentice and every other person who was a party to the indenture were present and consenting.

Ex relatione Brinckle.